Case 17-01125-NGH        Doc 75      Filed 04/01/21 Entered 04/01/21 13:22:19         Desc Main
                                    Document      Page 1 of 2


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF IDAHO

 IN RE:                                               CASE NO. 17-01125-NGH

 SEAN C. AARTS                                        CHAPTER 13

                             Debtor(s).
             TRUSTEE’S RESPONSE TO APPLICATION FOR ATTORNEY’S FEES

Counsel’s Application for Attorney’s Fees (docket #72) is:
    ☐ set for hearing on __________.
    ☒ set for negative notice, objections due by April 12, 2021.

1.   Relevant case information:
      A. Date case filed:                                           August 24, 2017
      B. Date case confirmed:                                        June 26, 2018
      C. Total Fees and Costs Requested in Application:                 $4,974
      D. Total Fees and Costs previously allowed:                       $4,500

2.   Trustee’s recommendation:
         A. ☐ The Trustee has no objection to the requested attorney’s fees and costs.
          B. ☒ The Trustee objects to the proposed application for the following reason(s):
                 ☒ The application has not been properly served. Notice
                 did not get served upon most of the general unsecured
                 creditors whom are impacted by the request (claims 5-10)
                 ☐ The application has not been timely filed.
                 ☒ Other: Trustee objects to the charge of 2.2 hours for meeting with the
                 Trustee and believes it was an error and should be reduced to1.2 hours.

3.   Trustee’s Notes:

         WHEREFORE, the Trustee objects to Counsel’s Application for Attorney’s Fees subject
to the notice issue being resolved and a reduction in additional the fees and costs from $4974 to
$4734.

DATED: April 1, 2021
                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister, Trustee
Case 17-01125-NGH         Doc 75      Filed 04/01/21 Entered 04/01/21 13:22:19            Desc Main
                                     Document      Page 2 of 2




                                  CERTIFICATE OF SERVICE


         I, HEREBY CERTIFY that on April 1, 2021, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

R. George Deford
Attorney
rgdeford@defordlaw.com

     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:


Sean C Aarts
606 Lilly Road, NE, Apt. 522
Olympia, WA 98506



                                                          /s/ Kathleen McCallister
                                                         Kathleen McCallister, Trustee
